Notice of Pre-AIA  or AIA  Status
1.               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.               This communication is responsive to applicants Preliminary Amendments of 6/15/2022.  The amendments have been entered.  Claims 1-20 are now pending.

Allowable Subject Matter
3.              The following is an examiner’s statement of reasons for allowance: 
                  As to claim 1, prior art of record does not fairly teach or suggest a method for verifying operation of an optical fiber monitoring system, wherein the system comprises of:
                  a first fiber and a second fiber, wherein each of the first and second optical fibers extending from a transmit location to a remote location and returning along a continuous optical path to the transmit location, and wherein the first optical fiber defining first and second ends of the first optical fiber at the transmit location thus defining outward and return portions of the first optical fiber, also the second optical fiber defining first and second ends of the second optical fiber at the transmit location thus defining outward and return portions of the second optical fiber, the method comprising the steps of:
                 using a detection system to detect changes in the first and second optical fibers caused by an event to be monitored by: 
                 transmitting from a source of light at the transmit location into the first and second ends of each of the first and second fibers monitor signals so as to travel along the first and second optical fibers; 
                 receiving the monitor signals after transmission along the first and second optical fibers; 
                 analyzing the received monitor signals after transmission along the first and second optical fibers to detect changes therein caused by disturbances on the first and second optical fibers; and
                   periodically checking proper operation of the optical fiber monitoring system by: 
                               at a predetermined location on each of the first and second fibers repeatedly operating an actuator at each of the respective first and second fibers to cause a change in the monitor signal in the respective fiber;
                               analyzing the monitor signal to detect changes therein caused by the actuator; 
                               in the event that expected changes in response to the actuator are not detected, actuating a warning that the optical fiber monitoring system is not properly operating. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
4.           An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
                                                                          IN THE CLAIMS
5.           In claim 18, the phrase “The method according to”, in line 1, has been changed to ---The method according to claim 1 wherein the actuator causes said changes in the monitor signal---. 

Conclusion
6.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
              XIA et al. (US Patent Application Publication No: 2021/0278314 A1) is cited to show a fiber monitoring system (see abstract and 500 in fig. 5), wherein an actuator (110 in fig. 5) causes vibrations (see paragraph 0015) along a first (First fiber cable in fig. 5) and a second fiber (Nth fiber cable in fig. 5) to further provide monitoring and process (see 505, 515, 525, in fig. 5) of the transmitted and reflected signals from the first and second fibers (see paragraphs 0016, 0017, 0018). 
               PARKIN, Neil (WO 2018/141681 A1) is cited to show a fiber monitoring system (see 102, 104 in figs. 2a, 2b), wherein an event (see Fiber Break in figs. 2a, 2b) happens on a first fiber (112, figs. 2a, 2b) and a second fiber (114, figs. 2a, 2b), and wherein event location (event location equipment 150 in figs. 2a, 2b) can be determined (see figs. 3, 4, and claim 1).  
              Behere (US Patent No: 11,251,864 B1) is cited to show a method and system of optical signal transmission (see abstract and fig. 1), wherein fiber events occurs (see 510, 540, 590, in fig. 5) on a first fiber (110, fig. 1) and a second fiber (112, fig. 1).  
             Kaplan et al. (US Patent Application Publication No: 2010/029073 A1) is cited to show a method and system for monitoring and locating a disturbance event along plurality of optical fibers (see abstract and figs. 1, 2, 3, 4, 8, and claim 1).
             Murphy et al. (US Patent Application Publication No: 2007/0086694 A1) is cited to show a method and system of monitoring a plurality of optical fibers for an intrusion event (see abstract and figs. 1, 2, 3, 4, 5, 6, and claim 1).

7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636